In the

    United States Court of Appeals
                For the Seventh Circuit

No. 11-3142

S ALADIN A BDEL JAWAD,
                                                             Petitioner,
                                  v.

E RIC H. H OLDER, JR., Attorney General of
the United States,
                                                            Respondent.


              Petition for Review of a Final Order of the
                     Board of Immigration Appeals
                           No. A076 785 120.



         A RGUED A PRIL 11, 2012—D ECIDED JULY 10, 2012




    Before W OOD , W ILLIAMS, and T INDER, Circuit Judges.
  W OOD , Circuit Judge. Saladin Abdel Jawad, a Jordanian
citizen, petitions this court for review of a decision by
the Board of Immigration Appeals ordering his re-
moval from the United States.1 The Board, agreeing with


1
  The Board noted that Jawad also spelled his name
“Abdeljawad” in certain documents; this may account for the
                                              (continued...)
2                                               No. 11-3142

the Immigration Judge (IJ), found that Jawad had lied
about the bona fides of his marriage to a U.S. citizen and
had thus engaged in immigration fraud. Jawad urges
now that the IJ erred by failing fully to take into ac-
count the testimony of his daughter, Elham Abdeljawad;
had he done so, Jawad believes, the marriage would
have been seen to be genuine. But all this is just to say
that Jawad wishes that the IJ and the Board had
weighed the evidence differently. Finding no tenable
legal issue in his petition for review, we must dismiss
for lack of jurisdiction.


                              I
  Jawad’s non-immigrant visitor visa expired in Feb-
ruary 1987, but he has managed to remain in the
United States throughout the quarter century that has
elapsed since then. He originally entered the country in
June 1986 with his wife, Majidah, and their young son
Sadek. Over the next 12 years, they had five more
children, all born in the United States. In March 1998,
however, Jawad and Majidah divorced. Six months later,
Karen Blankenship, a United States citizen, filed an I-130
visa petition on Jawad’s behalf. The petition represented
that she and Jawad had married on March 31, 1998, in
Chicago, Illinois.



1
  (...continued)
way in which his daughter’s name is spelled in the record. We
follow the spellings used by the Immigration Judge.
No. 11-3142                                            3

  As a routine part of their evaluation of the I-130
petition, Chicago immigration officials conducted an
interview with Jawad and Blankenship to determine
whether they had entered into the marriage in good
faith. The interviewing officer suspected that marriage
fraud might be afoot and consequently recommended
their case for further investigation. Blankenship later
admitted to immigration officials that the marriage
was indeed fraudulent. It was, in fact, a mutually bene-
ficial deal: Jawad agreed to pay Blankenship $10,000, and
Blankenship promised to seek immigration benefits
for Jawad based on the marriage. While the govern-
ment’s investigation was ongoing, Jawad and Blanken-
ship split up. Some time later, the government formally
denied Jawad’s visa petition.
  After ending his relationship with Blankenship, Jawad
bought a home and invited his ex-wife Majidah and
their six children to move in with him. He did not file
for divorce from Blankenship because he was worried
that such a move would affect his immigration case.
Jawad was eventually served with a Notice to Appear,
which charged that he was removable under Immigra-
tion and Nationality Act (INA) § 212(a)(6)(C)(i) for
two reasons: he had remained in the country on an
expired visitor visa; and he had fraudulently entered
into a marriage to secure an immigration benefit. Jawad
admitted at the removal hearing that he was removable
under § 237(a)(1)(B), but he requested cancellation of
removal under § 240A(b).
  Four years after these proceedings began, the United
States Citizenship and Immigration Services (CIS) ap-
4                                             No. 11-3142

proved a new immediate-family visa petition for Jawad;
this petition had been filed on his behalf by his daughter
Elham Abdeljawad, who is a United States citizen. She
filed the petition one week following her 21st birthday.
In light of Elham’s application, Jawad filed a request for
cancellation of removal and an application for adjust-
ment of status pursuant to § 245(a) of the Act. The gov-
ernment responded with evidence that the Blankenship
marriage had been fraudulent, designed primarily to
secure immigration benefits.
  At his hearing, Jawad testified that he worked as a
flea market vendor and earned about $20,000 per year.
He met Blankenship in 1991 when she was a customer
at the flea market. His story was that he married
Blankenship because he wanted to have a sexual rela-
tionship with her—something that his religion permitted
only if they were married. Jawad testified that he did
not promise Blankenship money in exchange for the
marriage, but he did admit that he supported her finan-
cially during their relationship because she was unem-
ployed. He claimed that he slept at Blankenship’s apart-
ment two or three times a week during the early months
of their relationship. During the first two years of their
marriage, he stated, they had sex frequently. When he
did not sleep at Blankenship’s apartment, he stayed
with his ex-wife and children. Soon, however, he ended
his overnight stays with Blankenship. When asked to
explain his statement to the interviewing official that
he and Blankenship were living together as husband
and wife, when in truth he no longer slept at her apart-
ment, Jawad responded that he visited her every day.
No. 11-3142                                                5

Other facts also did not add up. For instance, Jawad did
not know Blankenship’s birthday, guessing that it was
March 17 or in the spring, when it is actually July 5. He
testified that he ended their relationship in 2001 because
she drank too much alcohol and they often argued.
  Blankenship’s account differed considerably from
Jawad’s. She stated that she first met Jawad a couple of
years before their marriage, when she worked for him
at the flea market. After they became friends, Blanken-
ship decided to try to help him avoid deportation. He
offered her $10,000 if she married him and helped him
gain citizenship, and she agreed. She remembered that
Jawad brought her a ring on their wedding day, which
she then gave to Majidah after briefly wearing it first.
She stated that they never lived together as husband
and wife. Although they did have a brief sexual rela-
tionship, Blankenship estimated that this was limited
to less than five encounters. She did not tell her family
about the marriage until 2004, when she told her
father about it shortly before his death.
  Jawad’s daughter, Elham Abdeljawad, also testified
at her father’s hearing. She was in fifth grade when
Jawad and her mother Majidah got divorced. She
thought that the divorce had been precipitated by
Majidah’s discovery that there was another woman in
her father’s life. While she was reluctant to accept Blanken-
ship at first, she eventually began to enjoy spending
time with her. She recalled visiting Blankenship’s apart-
ment four times.
  As between Jawad and Blankenship, the IJ found
Blankenship the more credible witness, primarily be-
6                                               No. 11-3142

cause she was not promised protection from crim-
inal liability for her testimony. She had no incentive
to admit to committing immigration fraud other than
simply to tell the truth. She provided consistent details
about the financial transaction in her sworn statement
and at the hearing. The IJ concluded that “[a]lthough
she was paid to commit fraud, she had only the best
of intentions.” Jawad did not leave a similarly favorable
impression on the IJ. The judge found that there was
no evidence to corroborate Jawad’s characterization of
the marriage or his claim that no financial transaction
took place. Unlike Blankenship, Jawad had a strong
motive to lie because he wanted to remain in the coun-
try. And, contrary to the impression Jawad gives
in his petition in this court, the IJ found that Elham’s
testimony was not helpful in resolving the testimonial
discrepancies because she was so young at the time of
Jawad and Blankenship’s relationship (just 12 years old).
  Jawad’s credibility was critical to his applications
for adjustment of status and cancellation of removal.
The IJ was required to conduct parallel discretionary
analyses for both requests. Matter of C-V-T-, 22 I & N Dec.
7, 11 (BIA 1998); Matter of Marin, 16 I & N Dec. 581, 584-85
(BIA 1978). With respect to adjustment of status, the IJ
had to “balance the adverse factors evidencing an
alien’s undesirability as a permanent resident with
the social and humane considerations presented in
his behalf to determine whether the granting of . . .
relief appears in the best interest of this country.” Marin,
16 I & N Dec. at 584. Similarly, Jawad’s request for can-
cellation of removal under § 249A(b) required the IJ to
No. 11-3142                                              7

determine whether Jawad “has been a person of good
moral character” during the 10 years immediately pre-
ceding the service of the charging documents. INA
§ 240A(b)(1), 8 U.S.C. § 1229b(b)(1). The IJ decided
that Jawad failed to show he merited a favorable exer-
cise of discretion for either request because he com-
mitted immigration fraud and gave the court false testi-
mony.
  Jawad appealed the adverse rulings to the Board,
arguing that the IJ ignored evidence and was biased
against him. The Board was not persuaded by these
assertions and dismissed the appeal. It rejected Jawad’s
attacks on the IJ, emphasizing that Blankenship and
Jawad had provided inconsistent testimony on the
nature of their relationship. Jawad subsequently peti-
tioned this court for relief. Before us, he has recast his
argument as an assertion that the IJ and the Board
violated his statutory right to present evidence by “ig-
noring” Elham’s testimony.


                            II
   The first question before us is whether we have juris-
diction to consider Jawad’s petition for review. Under 8
U.S.C. § 1252(a)(2)(D), the court of appeals may review
only constitutional claims and questions of law. The
Board argues that there are no such legal claims, and to
the extent Jawad might have described one, it was not
properly exhausted and thus beyond our jurisdiction
for that reason. We would have little to add to the Board’s
first, and potentially dispositive, point were it not for
8                                             No. 11-3142

Jawad’s assertion in his briefs before the Board and
this court that the IJ “ignore[d] Elham’s testimony” and
that her testimony “was dismissed by the Judge with
virtually no consideration.”
  By allegedly ignoring Elham’s testimony, the IJ and the
Board (in Jawad’s view) violated his statutory right to
present evidence. 8 U.S.C. § 1229a(b)(4). And it is true
that we have granted petitions for review in immigra-
tion cases where the Board and the IJ have ignored evi-
dence or have failed to address necessary elements of
a legal analysis. Iglesias v. Mukasey, 540 F.3d 528, 531
(7th Cir. 2008) (emphasizing that the “failure to exercise
discretion or to consider factors acknowledged to be
material to such an exercise—such as the wholesale
failure to consider evidence—would be an error of law”
(quotation marks omitted)); Champion v. Holder, 626
F.3d 952, 957 (7th Cir. 2010) (finding that “the BIA erred
by failing to consider the impact of Yomi’s potential
deportation” and remanding “for the BIA to address
this critical component of the hardship analysis”).
  Unfortunately for Jawad, however, even a cursory
look at the record reveals that in his case, unlike in
Iglesias or Champion, the IJ did not ignore Elham’s testi-
mony or skip any steps in the legal analysis. To the con-
trary, the IJ described Elham’s testimony in detail and
evaluated its relevance. Jawad now seeks to recast his
frustration with the IJ’s factual findings as error, but
his efforts are unavailing. As the old saying goes, you
can’t make a silk purse out of a sow’s ear, and, as both
we and our sister circuits have repeatedly held, a
No. 11-3142                                              9

petitioner can’t manufacture a legal dispute over a dis-
agreement on the facts. Jezierski v. Mukasey, 543 F.3d 886,
890 (7th Cir. 2008); Adrien v. U.S. Att'y Gen., 446 F.
App’x 172, 176 (11th Cir. 2011); Kamara v. Holder, 368
F. App’x 720, 721 (9th Cir. 2010); Lakhavani v. Mukasey,
255 F. App’x 819, 821 (5th Cir. 2007).
  We conclude that we lack jurisdiction over Jawad’s
petition for review, as it presents nothing within the
scope of 8 U.S.C. § 1252(a)(2)(D) that would cause us
to examine the agency’s discretionary denial of adjust-
ment of status and cancellation of removal. The petition
for review is therefore D ISMISSED.




                          7-10-12